   Case 3:19-cv-00477-REP Document 9 Filed 09/10/19 Page 1 of 3 PageID# 70



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


TREVOR FITZGIBBON,                               )
                                                 )
               Plaintiff,                        )
                                                 ) Civil Action No. 3:19-cv-477-REP
       vs.                                       )
                                                 )
                                                 )
JESSELYN A. RADACK,                              )
                                                 )
               Defendant.                        )

                  MEMORANDUM IN SUPPORT OF MOTION TO SEAL

       Defendant Jesselyn A. Radack (“Radack” or “Defendant”), by counsel, pursuant to E.D.

Va. Loc. Civ. R. 5, files the instant Memorandum in Support of Motion to Seal, and in support

thereof, states as follows:

       1.      There are three requirements for sealing court filings: (1) public notice with an

opportunity to object; (2) consideration of less drastic alternatives; and (3) a statement of specific

findings in support of a decision to seal and rejecting alternatives to sealing. See, e.g., Flexible

Benefits Council v. Feltman, No. 1:08CV371, 2008 US Dist. LEXIS 93039, at *1 (E.D. Va. Nov.

13, 2009) (citing Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).

       2.      In the instant case, Plaintiff alleges several causes of action arising directly from

the Settlement Agreement entered into by the parties resolving the prior lawsuit (Case No. 3:18-

cv-247-REP) (the “Prior Lawsuit”).

       3.      It is important that for purposes of evaluating the merits of Defendant’s Motion to

Dismiss (Dkt. No. 7) that the Settlement Agreement be read as a whole and not only the select

provisions relied upon by Plaintiff in his Complaint.



                                                  1
   Case 3:19-cv-00477-REP Document 9 Filed 09/10/19 Page 2 of 3 PageID# 71



       4.      The Settlement Agreement at issue contains a confidentiality clause which was

agreed to by the parties.

       5.      Additionally, the nature of the claims and counterclaims contained in the Prior

Lawsuit, and the instant case, are deeply personal and implicate third parties. The Settlement

Agreement includes reference to personal identifiers of third parties, although they are not

signatories to the agreement itself.

       6.      In order to maintain the confidentiality provided for in the Settlement Agreement,

avoid disclosure of personal identifiers of third parties, and to avoid further exposure of the

confidential aspects concerning the settlement of the Prior Lawsuit to discourse in social media

and otherwise, Defendant requests leave to file the Settlement Agreement under seal, pursuant to

E.D. Va. Loc. Civ. R. 5.

       7.      The US Bankruptcy Court for the District of Columbia previously approved

Defendant’s request to file the Settlement Agreement under seal in connection with Case No. 18-

00634-SMT. See Dkt. No. 83.

       8.      Defendant has met the public notice requirement by filing a separate Notice of the

Motion to Seal for docketing.

       9.      Defendant believes there are no less drastic alternatives that appropriately enable

the Settlement Agreement to be read as a whole, Defendant to present its defenses, and to preserve

the confidential nature of the document.

       10.     Defendant requests that the Settlement Agreement should remain sealed until the

final resolution of this matter and then returned to counsel.




                                                 2
   Case 3:19-cv-00477-REP Document 9 Filed 09/10/19 Page 3 of 3 PageID# 72



        WHEREFORE, Defendant Jesselyn A. Radack, respectfully request that this Court enter

an order granting Defendant’s request to seal this material and grant such other and further relief

as is just and proper.



        Dated this 10th day of September, 2019




                                              ___/s/_D. Margeaux Thomas___________
                                              D. Margeaux Thomas (VSB #75582)
                                              The Thomas Law Office PLC
                                              11130 Fairfax Blvd., Suite 200-G
                                              Fairfax, VA 22030
                                              Telephone: 703.957.2577
                                              Facsimile: 703.957.2578
                                              Email: mthomas@thomaslawplc.com
                                              Counsel for Defendant Jesselyn A. Radack


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2019, a copy of the foregoing document was filed

with the Court electronically. Notice of this filing will be sent automatically by the Court’s

CM/ECF system to the following parties:

        Steven S. Biss
        300 West Main Street, Suite 102
        Charlottesville, VA 22903
        Counsel for Plaintiff


                                                     /s/ D. Margeaux Thomas__________
                                                     D. Margeaux Thomas (VSB #75582)




                                                 3
